Case: 2:18-cv-01097-EAS-EPD Doc #: 200 Filed: 03/19/21 Page: 1 of 4 PAGEID #: 4478




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

RUTH A. HUNTER, et al.,

              Plaintiffs,
                                                 Case No. 2:18-cv-1097
       v.                                        JUDGE EDMUND A. SARGUS, JR.
                                                 Magistrate Judge Elizabeth P. Deavers

RHINO SHIELD, et al.,

              Defendants.

                                   OPINION AND ORDER

       This matter is before the Court on Defendants’ Motion to Strike Plaintiffs’ Four Motions

for Summary Judgment. (ECF No. 195.) Plaintiffs oppose the motion. (ECF No. 197.) Also

before the Court is Defendants’ Motion for Extension of Time to Respond or Stay Briefing

Schedule. (ECF No. 198.) For the following reasons, the Court DENIES Defendants’ Motion to

Strike and GRANTS Defendants’ Motion for Extension of Time.

                                               I.

       This case arises out of the alleged misapplication of Rhino Shield, a ceramic coating, onto

the exterior of Plaintiffs’ home in 2012. (See Am. Compl., ECF No. 18.) The 71-page Amended

Complaint asserts eight counts against Defendants: Violation of the Ohio Consumer Sales

Practices Act; Misrepresentation; Breach of Contract; Violation of the Ohio Home Sales

Solicitation Act; Breach of Express and Implied Warranties; Civil Conspiracy; Declaratory

Judgment that Defendants are Vicariously Liable; and Alter Ego Liability. (Id. ¶¶ 187–247.)

       Local Rule 7.2(a)(3) states that the Court “prefers that memoranda in support of or in

opposition to any motion … not exceed twenty pages.” S.D. Ohio Civ. R. 7.2(a)(3). For any

memorandum that exceeds 20 pages, a party must “include a combined table of contents and a

                                                1
Case: 2:18-cv-01097-EAS-EPD Doc #: 200 Filed: 03/19/21 Page: 2 of 4 PAGEID #: 4479




succinct, clear, and accurate summary, not to exceed five pages, indicating the main sections of

the memorandum and the principal arguments and citations to primary authority made in each

section, as well as the pages on which each section and any sub-sections may be found.” Id.

Furthermore, the Court may impose a page limitation in any case by standing order. Id.

        In a November 4, 2020 Opinion and Order on the parties’ discovery motions, the

Magistrate Judge ordered that “briefs shall not exceed twenty pages, consistent with Local Rule

7.2(a)(3), absent advance leave of Court.” (ECF No. 169 at 28.) The Magistrate Judge also ordered

that “to the extent evidence is attached to the dispositive motion briefing, it shall be limited to that

necessary for decision and shall include only essential portions of transcripts or exhibits referenced

in the briefing.” (Id.)

        On March 5, 2021—the dispositive motion deadline—both parties moved for summary

judgment. Defendants filed a motion for summary judgment as to all Defendants and all claims

with a 20-page memorandum in support. (ECF No. 189.) Plaintiffs filed four separate motions

for summary judgment—each motion pertaining only to a single claim. (ECF Nos. 190–93.)

Plaintiffs attached a different 20-page memorandum in support to each of the four motions for

summary judgment. (See id.) Thus, instead of filing one motion for summary judgment on

multiple claims with a 20-page memorandum in support, Plaintiffs separated each claim into a

distinct motion and submitted 80 total pages of briefing. Each of the four 20-page memoranda

contain a long statement of facts recounting much of the same information, as all claims in this

case appear to arise out of a common set of facts. (See id.; Am. Compl.) Plaintiff did not obtain

leave of Court, per the November 4, 2020 order, to file 80 pages of briefing.




                                                   2
Case: 2:18-cv-01097-EAS-EPD Doc #: 200 Filed: 03/19/21 Page: 3 of 4 PAGEID #: 4480




                                                 II.

       Defendants now move to strike Plaintiffs’ four motions for summary judgment, or to clarify

the Court’s November 4, 2020 order regarding page limits. (ECF No. 195.) Defendants argue that

Plaintiffs filed the four separate motions to circumvent the page limit imposed by this Court’s

order. (Id.) Defendants have also moved for an extension of time to respond to each of the four

motions for summary judgment if the Court denies Defendants’ motion to strike. (ECF No. 198.)

       Plaintiffs’ filings appear to be an attempt to circumvent this Court’s order that “briefs shall

not exceed twenty pages” without leave of Court. Plaintiffs’ filing of four separate 20-page briefs

technically does not violate the letter of the rule that briefs may not exceed 20 pages—it does,

however, violate the purpose of that order. The four claims on which Plaintiffs move for summary

judgment—breach of contract, breach of warrantied, violation of the Consumer Sales Practices

Act, and misrepresentation—all arise from the same set of facts. Plaintiffs devote over half of

each memorandum to discussing overlapping facts, including several pages of copied-and-pasted

portions of deposition transcripts. Plaintiffs also attached several of the same affidavits in support

of each of the four separate motions.

       Plaintiffs argue that “[c]ontrary to increasing the workload for anyone, the partial motions

for summary judgment are designed to address specific claims in each individual motion to

eliminate any confusion as to which issues and claims are being addressed.” (ECF No. 197.) They

also assert that the four 20-page memoranda are “helpful to resolving specific issues and claims

raised and addressed in each individual motion.” (Id.) The Court, however, finds that the filings

are onerous. It appears from the repetitive fact sections in the four motions that the resources of

all would have been better served if Plaintiffs would have first requested leave to file 80 pages of

briefing.



                                                  3
Case: 2:18-cv-01097-EAS-EPD Doc #: 200 Filed: 03/19/21 Page: 4 of 4 PAGEID #: 4481




       That said, the Court finds it inappropriate to strike Plaintiffs’ four motions for summary

judgment and the accompanying exhibits. This Court regularly permits filings of the size the

parties find necessary to present their cases on summary judgment.

       The Court finds it more appropriate to grant Defendants’ motion for additional time to

respond to Plaintiffs’ four motions. Plaintiffs do not oppose Defendants’ request for additional

time and have also requested additional time to respond. (ECF No. 199.) Plaintiffs also request

leave to file a response to Defendants’ motion in excess of twenty pages. (Id.) Accordingly, the

Court grants the parties’ request for additional time to respond to the motions for summary

judgment. The Court also grants Plaintiffs’ request to file a response to Defendants’ motion in

excess of twenty pages.

                                                 III.

       For the foregoing reasons, Defendants Motion to Strike is DENIED. (ECF No. 195.)

Defendants’ Motion for Extension of Time to Respond is GRANTED. (ECF No. 198.) The

parties may file a response in opposition no later than April 23, 2021. Plaintiffs may file a response

longer than 20 pages consistent with Local Rule 7.2(a)(3).

       IT IS SO ORDERED.

3/19/2021                                               s/Edmund A. Sargus, Jr.
DATE                                                    EDMUND A. SARGUS, JR.
                                                        UNITED STATES DISTRICT JUDGE




                                                  4
